Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 12-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Glimm et al. (WO 2011054000 A1) in view of Tomellini et al. (US 20040069667 A1).
In regards to claim 1, Glimm discloses packaging assembly, with a case configured to partially contain an injection device for delivering a medicament (Page 16, Paragraph 6). Furthermore Glimm discloses a lid (14) coupled to the case and movable between an open position and a closed position (Page 8, Paragraph 1; Page 15, Paragraph 4; Figure 2 (14)). Furthermore, Glimm discloses a countdown timer mechanism such that the Time Of Day is subtracted from the last intake time to determine the time remaining to the next scheduled intake time by the user (Page 18, Paragraph 2). Furthermore, Glimm discloses a sensor-like trigger configured to trigger when the lid is open or closed (Page 17, Paragraph 2). Glimm also discloses a reminder alert configured to activate once the scheduled time has been reached (Page 18, Paragraph 2). Glimm also discloses the deactivation of the reminder based on a signal received of the open and closed position of the lid (Page 12, Paragraph 2). Glimm also discloses a reset input device that is configured to respond to operation of the reset input device by a user to set the scheduled time (Page 12, Paragraph 2; Page 19, Paragraph 2).
Glimm however fails to disclose the case being configured to contain a plurality of injection devices for delivering a medicament. Tomellini however discloses a case for medicament devices capable of storing multiple injector devices (Paragraphs 46, 97; Figures 14, 25). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Tomellini’s teaching of storing multiple injector medicament devices within a case with Glimm’s teaching of methods and devices for a portable, intelligent medicament dispenser, capable of monitoring and managing a patient's medicament regimen in order to be able to efficiently store more than one medicament within a casing apparatus.
In regards to claim 2, Glimm modified discloses notification LED (optical transducer) for communication purposes (Page 7, Paragraph 3; Page 9, Paragraph 2) including alerts. Furthermore, Glimm discloses visual reminders when the scheduled time has been reached (Page 18, Paragraph 3). The visual communication interface between the medicament dispenser and the patient may be activated when the scheduled time for intake has elapsed, further transmitting the reminding message “intake reminder’, and when lid is opened by the user/patient an “on time” visual message may be further displayed to the user (Page 19, Paragraphs 1 and 3).
In regards to claim 3, Glimm modified discloses a display configured to generate an output to generate a visual reminder output once the scheduled time has been reached (Page 18, Paragraph 3).
In regards to claim 12, Glimm modified discloses the package assembly being configured to respond to operation of the reset input by the user to set the scheduled time to a predetermined time frame such as 60 minutes (Page 18, Paragraph 3). Though this example is not days, the same method may be applied accordingly to days as minutes.
In regards to claim 13, Glimm modified discloses the sensor for the lid acting much like an electromechanical switch in that it is able to switch and indicate when the lid is in an open position and a closed position (Page 17, Paragraph 2; Figure 16A-B).

In regards to claim 14, Glimm modified discloses lid and sensor mechanism having a hinge assembly that changes as the lid is moved from the closed position to the open position (Page 17, Paragraph 2; Figure 16A-B).
In regards to claim 15, Glimm modified discloses packaging assembly, with a case configured to partially contain an injection device for delivering a medicament (Page 16, Paragraph 6).
In regards to claim 16, Glimm discloses packaging assembly, with a case configured to partially contain an injection device for delivering a medicament (Page 16, Paragraph 6). Furthermore Glimm discloses a lid (14) coupled to the case and movable between an open position and a closed position (Page 8, Paragraph 1; Page 15, Paragraph 4; Figure 2 (14)). Furthermore, Glimm discloses a countdown timer mechanism such that the Time Of Day is subtracted from the last intake time to determine the time remaining to the next scheduled intake time by the user (Page 18, Paragraph 2). Furthermore, Glimm discloses a sensor-like trigger configured to trigger when the lid is open or closed (Page 17, Paragraph 2). Glimm also discloses a reminder alert configured to activate once the scheduled time has been reached (Page 18, Paragraph 2). Glimm also discloses the deactivation of the reminder based on a signal received of the open and closed position of the lid (Page 12, Paragraph 2). Glimm also discloses a reset input device that is configured to respond to operation of the reset input device by a user to set the scheduled time (Page 12, Paragraph 2; Page 19, Paragraph 2); based on Glimm's explanation of the reset of the reminder alert after the intake of medication from a patient. Glimm further discloses the user interface may display and log a positive message (e.g., "on time”), and suggest that it is fine for the patient to take the medication now. Further, if the intake compliance button is touched, the intake event may be logged and noted as complied” (Page 19, Paragraph 3). Glimm the specifically addresses how the schedule for intake is set by stating “In operation, specific intake time may be recorded once, and a timer of the device may then be set with reference to the calendar accordingly (Page 18, Paragraph 2).”. Grimm also discloses the package assembly being configured to respond to operation of the reset input by the user to set the scheduled time to a predetermined time frame such as 60 minutes (Page 18, Paragraph 3). Glimm discloses a sensor-like trigger configured to trigger and indication when the lid is open or closed (Page 17, Paragraph 2).
Glimm however fails to disclose the case being configured to contain a plurality of injection devices for delivering a medicament. Tomellini however discloses a case for medicament devices capable of storing multiple injector devices (Paragraphs 46, 97; Figures 14, 25). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Tomellini’s teaching of storing multiple injector medicament devices within a case with Glimm’s teaching of methods and devices for a portable, intelligent medicament dispenser, capable of monitoring and managing a patient's medicament regimen in order to be able to efficiently store more than one medicament within a casing apparatus. 
In regards to claim 20, Grimm modified discloses the package assembly being configured to respond to operation of the reset input by the user to set the scheduled time to e predetermined time frame such as 60 minutes (Page 18, Paragraph 3). Though this example is not days, the same method may be applied accordingly to days as minutes.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glimm et al. (WO 2011054000 A1) and Tomellini et al. (US 20040069667 A1) as applied to claim 3 above, and further in view of Adams et al. (US 20150283341 A1).
In regards to claim 5, Glimm modified however fails to disclose the display showing the time remaining until the scheduled time. Adam however discloses a medicament device with a clock displaying time information, like a countdown or the elapsed time (Paragraph 210). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Adams teaching with Glimm modified’s teaching in order to be able to accurately display time data related to the medicament at all times to the user or patient.

Claim(s) 4, 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glimm et al. (WO 2011054000 A1) in view of Tomellini et al. (US 20040069667 A1) as applied to claim 3, 16 above, and further in view of Benaroya (US 45724093).
In regards to claim 4, Glimm modified fails to disclose an output to show a number of days remaining until the scheduled time. Benaroya on the other hand discloses the display of the number of days left till the dosage intake of a medicament device (Column 10, lines 55-57). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Benaroya’s teaching with Glimm modified’s teaching in order to keep the user updated on the medicament status.
In regards to claim 7, Glimm modified fails to teach disclosing the display configured to generate an output which indicates the state of charge of batteries in the packaging assembly when below a threshold state. Benaroya discloses the display configured to generate an output which indicates the state of charge of batteries in the packaging assembly when below a threshold state (Figure 18). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Benaroya’s teaching with Glimm modified’s teaching in order to enable the user to monitor the operating status of the battery effectively so that an unexpected shutdown may be avoided.
In regards to claim 17, Glimm modified fails to teach the visual reminder output further comprises generating an output to show a number of days remaining until the scheduled time.  Benaroya on the other hand discloses the display of the number of days left till the dosage intake of a medicament device (Column 10, lines 55-57).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Benaroya’s teaching with Glimm modified’s teaching in order to keep the user updated on the medicament status.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glimm et al. (WO 2011054000 A1) in view of Tomellini et al. (US 20040069667 A1) as applied to claim 3 above, and further in view of Kondo et al. (US 20170056605 A1).
In regards to claim 6, Glimm modified fails to disclose the display of the number of days remaining such that if the number of days remaining is greater than one day, it is displayed continuously, and if the number of days remaining are equal to or less than one day, the days are displayed intermittently. Kondo discloses displaying a dosage alert based on a threshold elapsed time, for example if the number of elapsed days is greater than the administration interval, and a sufficient amount of time has passed since the administration date, the display controller displays an injection preparation completion screen (Paragraph 100). Due to this time threshold based conditional display method, one of ordinary skill in the art may further configure a display for a medicament device to conditionally display a time status based on threshold settings. It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kondo’s teaching with Glimm’s teaching in order to effectively display a time status based on its threshold urgency before medicament administration.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glimm et al. (WO 2011054000 A1), Tomellini et al. (US 20040069667 A1) and Adams et al. (US 20150283341 A1) as applied to claim 4 above, and further in view of McCollough et al. (US 20170368260 A1).
In regards to claim 8, Glimm modified fails to disclose the lid is arranged to cover the display in closed position, McCollough discloses concealing the display from view when closure of lid is closed (claim 8). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine McCollough’s teaching with Glimm modified’s teaching in order to effectively conceal the information to only the authorized user/patient.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glimm et al. (WO 2011054000 A1) in view of Tomellini et al. (US 20040069667 A1) as applied to claim 3 above, and further in view of Despa et al. (US 20160243318 A1).
In regards to claim 9, Glimm modified fails to teach a light sensor configured to detect an amount of light incident on the packaging assembly.  Despa however discloses a light sensor including, but not limited to, an ambient light photodiode sensor. The light sensor can detect if a medicament has been exposed to light, as light can potentially spoil a medicament (Paragraph 75) and further triggering visual status indicators for visual indication of the sensed information locally or on an external device (Paragraph 68, 82); which is indicative that the sensor component can detect when the medicament exposure to light intensity exceeds a limit/threshold of light contamination. It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Despa’s teaching with Glimm modified’s teaching in order to effectively identify to the user if the medicament has been contaminated.

Allowable Subject Matter
Claims 10 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10, reads as “a door open timer configured to be started in response to detecting that an intensity of light sensed by the light sensor exceeds a threshold light intensity”, similar to allowable subject matter of Kietzmann et al. (US 10869962 B2), during the time of the filing date of the said invention, there was no prior art that taught the scope of the invention in its entirety.  Dependent claim 11 is rejected for the same rationale.

Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 reads as “receiving a signal from a light sensor representative of an intensity of light incident on the packaging assembly; and starting a door open timer in response to detecting that the intensity of light incident on the packaging assembly exceeds a threshold light intensity; wherein the generating the visual reminder output comprises generating the visual reminder output when the intensity of light incident on the packaging assembly exceeds the threshold light intensity and generating the visual reminder output comprises generating the visual reminder output when the door open timer has not expired.” Similar to allowable subject matter of Kietzmann et al. (US 10869962 B2), during the time of the filing date of the said invention, there was no prior art that taught the scope of the invention in its entirety.  Dependent claim 19 is rejected for the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685